Case 1:20-cv-05446-EK-LB Document 26 Filed 12/10/20 Page 1 of 3 PageID #: 450




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------x

 GILBERT TIMSIT,

                  Plaintiff,
                                                             ORDER
              -against-                                20-CV-5446(EK)(LB)

 ZTVI ZEV SCHWARTZ, et al.,

                  Defendants.

-------------------------------------------x
Eric Komitee, United States District Judge:

            Defendant’s motion for a one-week adjournment of the

hearing on the preliminary injunction is granted.           Defendants’

response to the Order to Show Cause is due on December 15.             The

hearing shall take place telephonically on December 18 at 2:15

p.m.   The parties are directed to call 888-808-6929 five minutes

before the scheduled start of the hearing and use access code

564-7824.

            Among other potential defects, the Complaint does not

appear expressly to allege the citizenship of defendant

Schwartz, or of each and every individual member of the LLC

defendants.    See Carter v. HealthPort Techs., LLC, 822 F.3d 47,

60 (2d Cir. 2016) (allegation that an LLC “is a citizen of a

different state” than plaintiff is deficient “because it

contains no allegation as to the identity or citizenship” of the

members); United States Liability Insurance Co. v. M Remodeling

                                     1
Case 1:20-cv-05446-EK-LB Document 26 Filed 12/10/20 Page 2 of 3 PageID #: 451



Corp., 20-CV-1287, ECF No. 4 (E.D.N.Y. Mar. 10, 2020) (rejecting

allegation that “it is believed and averred that [the defendant

LLC’s] members are all New York citizens” as “a conclusory

allegation that is inadequate to invoke this Court’s diversity

jurisdiction”); see also New Millennium Capital Partners, III,

LLC v. Juniper Grp. Inc., 2010 WL 1257325, at *1 (S.D.N.Y. Mar.

26, 2010) (“A complaint premised upon diversity of citizenship

must allege the citizenship of natural persons who are members

of a limited liability company and the place of incorporation

and principal place of business of any corporate entities who

are members of the limited liability company.”).           The Plaintiff

is directed to file an affidavit on or before December 15

setting forth factual details sufficient for the Court to

determine whether diversity jurisdiction exists.

           The Court notes that a group of “Proposed Intervenors”

have filed a letter in this case, ECF No. 22, and that their

attorney subsequently entered an appearance, ECF No. 25.            If the

“Proposed Intervenors” are indeed seeking to intervene, they

should file a motion pursuant to Fed. R. Civ. P. 24.            Absent




                                     2
Case 1:20-cv-05446-EK-LB Document 26 Filed 12/10/20 Page 3 of 3 PageID #: 452



such a filing, only the parties will be heard at the December 18

conference.



     SO ORDERED.

                                   _/s/ Eric Komitee_________________
                                   ERIC KOMITEE
                                   United States District Judge


Dated:     December 10, 2020
           Brooklyn, New York




                                     3
